Citation Nr: 1025245	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the period from April 
7, 2006 to September 21, 2008.

2.  Entitlement to a rating in excess of 30 percent for PTSD, for 
the period from September 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In April 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  The hearing transcript 
reflects that at the time the hearing was conducted, there was 
one issue on appeal: entitlement to a higher initial rating for 
service-connected PTSD, rated as 30 percent disabling.  For 
reasons that will be explained in further detail herein, as this 
appeal arises from initial rating award, under the circumstances 
of this case a staged rating approach is applicable.   See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the 
issues are set forth as described in the title page.

The issue of entitlement to a rating in excess of 30 percent for 
PTSD, for the period from September 22, 2008 to the present, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

For the period from April 7, 2006 to September 21, 2008, the 
evidence does not show that the Veteran's PTSD results in 
occupational and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD, for the period from April 7, 2006, to September 21, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in August 
2004, February 2005, and July 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in the July 2008 correspondence.  In view of the above, 
the Board finds that the notice requirements pertinent to the 
issue on appeal have been met.



The duty to assist also has been fulfilled as VA medical records 
relevant to this matter have been requested and obtained and the 
Veteran was provided with a VA examination.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the appellant.


Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

Historically, service connection for PTSD was granted in the 
February 2008 rating decision currently on appeal and a 30 
percent disability rating was assigned, effective April 7, 2006, 
pursuant to the rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

Under that code and the General Rating Formula for Mental 
Disorders, ratings may be assigned ranging between 0 and 100 
percent.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); and 
inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging between 
zero and 100 which represent the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, an assigned GAF score, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2009).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well with some meaningful interpersonal relationships.




Factual Background and Analysis

The Veteran essentially asserts that his PTSD has worsened over 
time because he is easily irritated and provoked, isolates 
himself, needs to take medication for nightmares, has a poor 
short- and long-term memory, and sleeps with a weapon.  (See 
transcript at pp. 6-12).

Chattanooga Vet Center records dated from March 2006 to September 
2007 show the Veteran received group therapy for PTSD.  The 
intake report noted that the Veteran had been treated for 
depression for a number of years, and that he had worked 27 years 
as a pipe fitter for a railroad.  May 2006 records noted a long 
history of depression and that the Veteran had taken Prozac for 
an extended time period.  An August 2006 assessment noted that 
the Veteran did not sleep well and that he had nightmares.  He 
retired from the railroad in 1999 for physical health problems 
and volunteers one day a week at a VA clinic.  The counselor 
wrote that the Veteran enjoyed helping other veterans.  The 
Veteran reported regular use of alcohol as his primary form of 
socialization, but he and his wife did have a group of friends 
with whom they got together on weekends.  Some records noted that 
the Veteran failed to appear for group therapy because he forgot 
the appointment date (see Vet Center records dated in June 2006, 
November 2006, April 2007, June 2007).  In June 2007 he 
participated in a fishing trip organized for those veterans in 
the Vet Center group therapy.

Associated with the claims file are the Veteran's VA outpatient 
treatment records dated from April 2006 to September 2008 showing 
treatment for PTSD.  They noted that telephone ringing startled 
the Veteran periodically, that he had problems with crowds or 
social interactions and that almost all interactions reminded him 
of his Vietnam experiences, that the Veteran had had four to five 
nightmares a month and almost ducks when he hears a loud close 
noise.  August 2006 VA medical records noted that the Veteran 
volunteered at VA's Chattanooga clinic and that he could not 
remember going to Florida on a recent trip.  A March 2007 VA 
record noted that the Veteran consistently reported difficulty 
"remembering."  A March 2008 record noted that the Veteran 
scared easily and "jerks" when overhead announcements were 
made.  The VA treatment records show that he had a GAF score of 
50 in April 2006, a GAF score of 55 in August 2006 and November 
2006 and March 2007, a GAF score of 65 in June 2007 and December 
2007, a GAF score of 54 in September 2007, and a GAF score of 61 
in March 2008 and June 2008.

In a signed statement dated in April 2007, the Veteran said his 
PTSD symptoms included: waking up from dreams in a cold sweat; 
lashing out in his sleep and striking his wife; jumping and 
ducking when he hears loud noises; and dislike and avoidance of 
crowds.  

In an unsigned statement received in October 2007, the Veteran 
noted several incidents from his Vietnam service which continued 
to "plague" his mind.  He wrote that he yelled and screamed at 
night and woke up in a sweat and would sit on the side of the bed 
for hours.  He said that his nightmares had caused him to hit his 
wife several times.  He complained that his medicines were a big 
problem, that he had no patience, and became irritable at the 
least thing.

The Veteran underwent a VA examination in January 2008.  He 
complained of trouble concentrating, problems with sleeping, and 
a bad memory.  He was prescribed Zoloft, which had no side 
effects.  At the time of this examination he had been married for 
31 years to his second wife.  He had a small group of close 
friends and golfed with friends with whom he used to work.  He 
had been on disability retirement from the railroad since 
December 1999.  

On examination, the Veteran appeared oriented to person, time, 
and place.  He presented a clean appearance, unremarkable speech 
and thought process, and a constricted flat effect.  There were 
no delusions, inappropriate behavior, panic attacks, homicidal or 
suicidal thoughts, or obsessive or ritualistic behaviors.  The 
examiner noted that the Veteran's recent memory was mildly 
impaired and his remote memory was normal.  He had daily 
recurrent distressing dreams of air base guard duty in Vietnam 
(where the man who shared his post was killed when the Veteran 
was off duty).  His chronic symptoms also included: difficulty 
falling or staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  

Diagnosis was chronic PTSD with alcohol dependence in partial 
remission.  The GAF score was given as 59 over the past two 
years.  The examiner opined that a previous diagnosis of 
depression and anxiety related to the Veteran's blunted affect 
and numbing of feeling and to guilt issues related to PTSD.  The 
alcohol use pattern related to initial civilian adjustment after 
the war and likely served to suppress distress related to trauma.  
The VA examiner also opined that the Veteran's profile showed 
reduced reliability and productivity due to his PTSD symptoms 
because of mood fluctuation, anger, irritability, and a history 
of alcohol use now moderated.  If the Veteran had not taken early 
retirement, the examiner thought working might be problematic 
because of the Veteran's lack of concentration as his thinking 
was mildly affected by a concentration deficit.

Based upon the evidence of record, the Board finds that the 
Veteran's PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as: irritability, sleep impairment, 
occasional depressed mood, difficulty in concentration, and a 
hyperstartle response.  The evidence of record does not show that 
the Veteran's PTSD symptoms were reflective of the criteria for 
the next higher rating of 50 percent, which requires occupational 
and social impairment with reduced reliability and productivity.  
While the Veteran did exhibit some symptoms contained in the 
criteria for the assignment of a 50 percent rating, such symptoms 
were limited to a constricted affect and impairment of memory 
noted in the January 2008 VA examination, and perhaps impaired 
abstract thinking since the VA examiner noted the Veteran's 
thinking was mildly effected by his concentration deficit.  
During the period from April 7, 2006 to September 21, 2008, there 
was no objective evidence of difficulty in understanding complex 
commands; impaired judgment; disturbances of motivation and mood; 
or difficulty in establishing and maintaining effective work and 
social relationships.  In addition, information in the claims 
file shows that the Veteran enjoys good social relationships, 
even to the extent of golfing with former co-workers, and has 
been married for more than 30 years.  Most admirably, he 
volunteers once a week at a VA clinic.  


The Board finds that the symptomatology described in the VA 
examination and in the VA medical records and Vet Center records 
currently found in the claims file is more consistent with the 
rating criteria for a 30 percent rating than for any higher 
rating.  Though the VA examiner reported that the Veteran's 
profile showed reduced reliability and productivity due to his 
PTSD symptoms, which suggests a 50 percent rating might be 
warranted, the examiner actually cited symptoms, such as mood 
fluctuation, anger, irritability, moderated alcohol use and lack 
of concentration, which the Board finds are more relevant to the 
criteria noted above that support a 30 percent rating.  

The Board also notes that the GAF scores assigned range from 51 
to 65, which indicates moderate to mild symptoms.  (One score of 
50 on a VA record dated April 7, 2006 appears to be an anomaly 
and is not repeated in the records currently found in the claims 
file.)  The Board also notes that, for the period from April 7, 
2006 to September 21, 2008, the GAF scores were in a wide range 
and do not show any uniform increase or decrease.  Some of the 
scores represent mild symptoms and some represent moderate 
symptoms over the two and one-half year period, which, overall, 
the Board feels is commensurate with the assigned 30 percent 
disability rating assigned for the Veteran's PTSD.  

Thus, based on the evidence found in the record and recited 
above, the Board finds that an initial rating in excess of 30 
percent for PTSD, for the period from April 7, 2006 to September 
21, 2008, is not warranted in this case.

ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD, for the period from April 7, 2006 to September 21, 2008, is 
denied.




							[Continued on Next Page]
REMAND

Unfortunately, a remand is required in this case as to the issue 
of a higher staged rating for the Veteran's service-connected 
PTSD for the period since September 22, 2008.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The medical evidence of record shows that the Veteran's assigned 
Global Assessment of Functioning (GAF) score was 59 on his 
January 2008 VA examination, which the VA examiner-psychologist 
wrote was assigned for the previous two-year time frame.  Only a 
few months later, VA treatment records dated in March 2008 and 
June 2008 show a GAF score of 61 was routinely assigned.  As 
noted above, a score of 59 is evidence of moderate symptoms and 
61 of mild symptoms.  However, VA medical records dated in 
September 2008 and December 2008 show a GAF score of 51 had been 
assigned, and 51 is on the border between moderate and serious 
mental symptoms.  There are no VA outpatient treatment records in 
the claims file beyond December 2008.

Furthermore, it appears that the Veteran is now contending that 
his PTSD symptoms worsened after the January 2008 VA examination.  
During his Board hearing, he was asked whether his symptoms had 
increased since the VA examination.  The Veteran replied that he 
could not even recall the last VA examination (see transcript at 
p. 11), which the Board interprets, not unreasonably, as the 
Veteran honestly suggesting that his condition had worsened since 
his last examination.  In addition, in a signed statement dated 
in August 2008 his wife wrote that the Veteran's symptoms had 
definitely gotten worse, especially his memory, anger, and 
personal hygiene.  The Board notes that the Veteran's spouse 
composed this correspondence about the same time VA medical 
personnel began assigning the Veteran a lower GAF score.

During his April 2010 Board hearing, the Veteran testified that 
he currently received treatment at the Chattanooga Vet Center 
once every two weeks and went to the Chattanooga VA clinic for 
follow-up, such as counseling and medication (see transcript at 
pp. 3-4).

As the most recent medical records available to the Board appear 
to show an apparent worsening, and there is some indication from 
the Veteran and his spouse that the Veteran's condition has 
worsened since his last VA examination, the Board will remand the 
issue of entitlement to a rating in excess of 30 percent for 
PTSD, for the period from September 22, 2008 to the present, for 
further development.

The Board notes that no VA medical records beyond December 2008, 
or Vet Center records beyond September 2007, are found within the 
claims file, though the Veteran's Board testimony and January 
2008 VA examination both noted his continuing treatment and 
follow-up at both places.  Moreover, the Board also notes that 
the VA examination is now more than two years old and that the 
Veteran and his representative contend in his recent Board 
hearing that medical evidence not presently in the claims file 
should show that he is entitled to a rating in excess of 30 
percent for his PTSD.

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the remaining claim on 
appeal and that a current evaluation of the Veteran's PTSD 
symptomatology would prove helpful in adjudicating the merits of 
the claim.  Moreover, the most recent VA medical records 
currently found in the claims file, his wife's written statement 
of August 2008, and his testimony during his Board hearing all 
strongly suggest the view that the Veteran's PTSD symptomatology 
is worse than that reflected in the January 2008 VA examination 
report.  Therefore, a new and contemporaneous VA examination 
should be administered to determine the Veteran's current 
disability.  See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

As it remains unclear to the Board whether the Veteran's PTSD 
symptoms are progressively worsening, the Board finds that a new 
examination is in order.  Thus, the Board finds that a remand for 
a new VA examination is necessary in order to fairly address the 
merits of his claim.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 1154(b) (West 2002).  

Also on remand, the RO/AMC should inquire of the Veteran and his 
representative as to the names and addresses of all private and 
VA providers who have treated his PTSD and should attempt to 
obtain these records before a new VA examination is scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for his PTSD.  
Of particular interest are any outstanding 
VA records of evaluation and/or treatment 
from VA's Chattanooga clinic, from 
December 2008 to the present, and from the 
Chattanooga Vet Center, from September 
2007 to the present.  After the Veteran 
has signed the appropriate release(s), the 
RO/AMC shall then attempt to obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.

2.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for an appropriate VA mental 
disorders examination to determine the 
current severity of his service-connected 
PTSD.  The claims file and a copy of this 
Remand must be made available to the 
examiner for review and the examination 
report should note that review.  The 
report of the examiner should be 
comprehensive.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All necessary and 
indicated special studies or tests, to 
include psychological testing, should be 
accomplished.  The examiner shall assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  The examiner 
also should indicate the degree of social 
and occupational impairment due to PTSD. 

A complete rationale for all opinions 
expressed should be provided.

3.  Thereafter, the RO/AMC will 
readjudicate the Veteran's claim for a 
higher staged rating for his service-
connected PTSD, for the period from 
September 22, 2008 to the present.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board for the purpose 
of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


